Case 7:18-cv-03370-AEK Document 110 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

~--X
Wilbert Kitson Andrew Turner,
Plaintiff, ORDER
-against- 18 Civ. 3370 (AEK)
Dr. Raul Ulloa, et al.,
Defendants.
x

 

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.!

In accordance with the schedule set by the Court, Defendants filed their motion for
summary judgment on August 24, 2020, ECF No. 94, and served it on Plaintiff on August 25,
2020, ECF No. 101. Thereafter, an amended declaration from one of Defendants’ attorneys was
filed and served on Plaintiff on August 28, 2020. ECF Nos. 102-103. Due to docketing errors,
Defendants had to re-file all of their motion papers, see ECF Nos. 104-108, and these papers
were once again served on Plaintiff on September 25, 2020, ECF No. 109. Under the original
motion schedule, Plaintiff was to serve and file his opposition papers by September 28, 2020,
and Defendants were to serve and file their reply papers by October 14, 2020. See Docket Sheet,
Minute Entry for 06/24/2020. To date, Plaintiff has neither served and filed his opposition
papers nor requested additional time in which to do so. Nonetheless, given the arguable
confusion from the multiple filings of Defendants’ papers, the Court hereby adjusts the motion
schedule. Plaintiff shall serve and file his opposition papers by no later than November 23,

2020, and Defendants shall serve and file

 

' This case was reassigned to the undersigned on October 15, 2020.
Case 7:18-cv-03370-AEK Document 110 Filed 10/26/20 Page 2 of 2

their reply papers by no later than December 7, 2020.

Dated: October 26, 2020
White Plains, New York

SO ORDERED.

(a a

 

ANDREW E. KRAUSE
United States Magistrate Judge
